NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PFIZER INC., PHARMACIA & UPJOHN COMPANY,
AND PFIZER HEALTH AB, -
Plaintrlffs/C0un,tercZaim Defenclants-
Appellees,
V.
IVAX PHARMACEUTICALS, INC.,
Defen,dant/C0unterclaimant~ n
Appellcmt,
AND
TEVA PHARMACEUTICALS USA, INC.,
Coun,terclaimant-Appellant.
2010-1206
Appeal from the United States District C0urt for the
District of NeW Jersey in case n0. 07-CV-0l'74, Judge
Dennis M. Cavanaugh.
ON MOTION
ORDER

PFIZER V. lVAX Pl-lARMA 2
Upon consideration of the parties’ joint motion to
withdraw this appeal,
I'1‘ ls 0RoERED THAT:
(1) The motion is granted and the appeal is dis-
missed.*
(2) Each side shall bear its own costs.
FoR THE CoURT
 2 6  /s/ J an Horbal3{
Date J an Horbaly
Clerk
cc: John C. Eng1ander, Esq.
Dirnitrios T. Drivas, Esq.
s20
Issued As A Mandate:  2 6  ii
».s.¢MF!k§P»aisF@R
THE FEDERAL C|RCUlT
AUG 2 6 2011
.|AN HORBALY
CLERK
* In the caption of the motion, "remand" is also re-
quested Dismissal is the usual course when an appeal is
"withdrawn." Dismissal and remand are mutually exclu-
sive dispositions. In the text of the motion the parties do
not offer grounds why the case should be remanded rather
than disrnissed.